DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1, 3, 4, 9 thru 11, 13 thru 17, 19 thru 25, 28, 30, 32, 36, 37, 39, 42, 44, and 46 thru 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicant’s admitted prior art in view of Hu et al. US 9,748,383 B2.  Applicant’s admitted prior art discloses (see, for example, FIG. 24) an imaging device comprising a photoelectric conversion element 12, floating diffusion FD, transfer transistor TrT, transistor elements 13 including a reset transistor 22, amplification transistor 22, and selection transistor 22.  Applicant’s admitted prior art does not disclose a first element isolation region, second element isolation region, gate insulating film, wherein the gate insulating film being disposed between the first and second sidewall isolation films, and wherein at least a part of the first sidewall isolation film is located over the first element isolation region, and at least a part of the second sidewall isolation film being located over a region of the semiconductor substrate that is between the first element isolation region and the second element isolation region.  Further, the applicant’s admitted prior art does not disclose a second element isolation region separate from the first element isolation region in a cross-sectional view, and the gate insulating film … over the semiconductor substrate without extending over the first and second element isolation regions, and at least a portion of one of the first sidewall isolation film or the second sidewall isolation film being located over an active .
Regarding claims 3, and 19, see, for example, Fig. 2 wherein Hu discloses the first and second sidewall isolation films 49/50 being parallel to a gate length direction in the cross-sectional view. 

	Regarding claims 9, 10, and 21, see, for example, FIG. 24 wherein Applicant’s admitted prior art discloses a plurality of photoelectric conversion elements 12 being disposed in a first row and the reset transistor 22 and selection transistor being disposed in a second row that is adjacent to the first row in the plan view.  The first element isolation region and second element isolation region 35/36 of Hu being combined with the applicant’s admitted art are around the reset transistor, the amplification transistor, and the selection transistor 22.
Regarding claims 11, 16, 22, 24, 30, 32, 44, and 46, see, for example, FIG. 2 wherein applicant’s admitted prior art discloses a p type region, element isolation region, and sidewall isolation film.
Regarding claim 13, see, for example, Fig. 2 wherein Hu discloses the first and second sidewall isolation films 49/50 being parallel to a gate length direction in the cross-sectional view. 
Regarding claim 14, and 23, see, for example, Fig. 2 wherein Hu discloses source/drain regions 42/43 separated from each other.
Regarding claim 15, see, for example, Figure 2 wherein Hu discloses the sidewall insulation film 49/50 extend over a boundary between the active region and one of the element isolation region 35/36.
	Regarding claims 17, 25, and 39, see, for example, the rejection for claims 1, 36, above.
	Regarding claims 20, 28, and 42, see, for example, FIG. 24 wherein the Applicant’s admitted prior art discloses the floating diffusion region being coupled between the amplification transistor 22, and the photoelectric conversion element 12.

Regarding claims 37, and 51, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use a material like silicon oxide, silicon nitride, etc. for a sidewall isolation film since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claims 47-49, see, for example, FIG. 24 wherein the applicant's admitted prior art discloses gates 22.  Further, it would have been an obvious matter of design choice to change the size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

3.	Claims 5 thru 8, 12, 26, 27, 38, 40, 41, and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicant’s admitted prior art in view of Hu et al US 9,748,383 B2 as applied to claims 1, 3, 4, 9-11, 13-17, 19-25, 28, 30, 32, 36, 37, 42, 44, and 46-51 above, and further in view of Huang et al. US 2005/0148145 A1.  Applicant’s admitted prior art in view of Hu does not disclose the second sidewall isolation film extending over a boundary between the region of the semiconductor substrate and the second element isolation region.  However, Huang discloses (see, for example, FIGURE 4) the second sidewall isolation film 201 extending over a boundary between the region of the semiconductor substrate 301, and the second element isolation region 101.  It would have been obvious to one of ordinary skill in the art to the second .
	Regarding claims 6, 26, 27, and 38, see, for example, FIGURE 4 wherein Huang discloses the first sidewall isolation film 201 over the first boundary between the semiconductor substrate 201, and the first element isolation region 101, and the second sidewall isolation film 201 over the second boundary between the semiconductor substrate 201, and the second element isolation region 101.
	Regarding claims 7-8, 12, 26, 27, 40, 41, and 52, see, for example, FIGURE 4 wherein Huang discloses an active region 401 directly under the gate 103, the first sidewall isolation film 201 extends over a first boundary between the active region 401, and the first element isolation region 101.

4.	Claims 29, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicant’s admitted prior art in view of Hu et al. US 9,748,383 B2 as applied to claims 1, 3, 4, 9-11, 13-17, 19-25, 28, 30, 32, 36, 37, 42, 44, and 46-51 above, and further in view of Korogi US 2008/0135955 A1.  Applicant’s admitted prior art in view of Hu does not disclose the transfer gate having a convex portion.  However, Korogi discloses (see, for example, FIG. 4J) a gate having a convex portion 303.  It would have been obvious to one of ordinary skill in the art to have reduced resistance and defective transistor characteristics.
	Regarding claim 43, see the rejection for claim 29 above.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
6.	Claims 1, 3 thru 17, and 19 thru 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,484,369 in view of Hu 9,748,383 B2.  For example, in lines 8-9 of amended claim 1, the applicant states “a first element isolation region; and a second element isolation region” as opposed to claim 1 of ‘369, which states “wherein the element isolation region includes first and second regions”; however, this appears to be a paraphrase of the same structural limitations and therefore are not patently distinct from each other.  The same instance applies to the applicant’s limitations in lines 13-17 of claim 1 (i.e. “wherein at least a part of the first sidewall isolation film is located over the first element isolation region, and at least a part of the second sidewall isolation film is located over a region of the semiconductor substrate that is between the first element isolation region and the second element isolation region, in the cross-sectional view”), and claim 1 of ‘369 (i.e. “wherein at least a part of the first sidewall isolation film is located over the first region of the element isolation region, and at least a part of the second sidewall isolation film is located over a region of the semiconductor substrate between the first and second regions of the element isolation region, in the cross-sectional view”) which are the same structural limitations, and therefore are not patently distinct from each other.  
U.S. Patent No. 9,484,369 does not disclose a gate insulating film, wherein the gate insulating film being disposed between the first and second sidewall isolation films.
.

6.	Claims 25 thru 30, 32, 36 thru 44, and 46 thru 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,728,564 in view of Hu et al. US 9,748,383 B2.  For example, the applicant states “a first element isolation region; and a second element isolation region wherein the first element isolation region and the second element isolation region are separated by an active region of the semiconductor substrate such that the first element isolation region is not in contact with the second element isolation region in the cross-sectional view” as opposed to claim 1 of ‘564 B2 which states “an element isolation region including a first region and a second region, wherein the first region and the second region are separated by an active region of the semiconductor substrate such that the first region is not in contact with the second region in the cross-sectional view”; however, this appears to be a paraphrase of the same structural limitations and therefore are not patently distinct from each other.  U.S. Patent No. 9,728,564 does not disclose a gate insulating film, wherein the gate insulating film being disposed between the first and second sidewall isolation films.  However, in Figure 2, Hu discloses a gate insulating film 31, wherein the gate insulating film being disposed between the first and second sidewall isolation films 49/50.   It would have been obvious to one of ordinary skill in the art to have a gate insulating .



Response to Arguments
7.	Applicant’s arguments with respect to claims 1, 3-17, 19-30, 32, 36-44, and 46-52 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Eugene Lee
July 26, 2021
/EUGENE LEE/
Primary Examiner, Art Unit 2815